Title: To Thomas Jefferson from Daniel Brent, 21 May 1802
From: Brent, Daniel
To: Jefferson, Thomas


            Sir,Department of State, May 21st 1802.
            I take the liberty to send you herewith a letter from Mr Dallas to the Secretary of State, just received at this Office, and the petition of David Jackson, therein referred to, together with a statement of the Jury by which he was tried, and found guilty of larceny, recommending him to the President of the United States for a pardon. I have the Honor likewise to send enclosed a recommendation in favor of Simon McIntosh Esqr., for the Office of Commissioner of Bankrupts at Charleston, South Carolina, received also since the Secretary’s departure.
            Mr Madison having intimated to me, that you had expressed much solicitude concerning the publication of the laws of the last Session of Congress—that it might be speedily compleated—I have thought it would be satisfactory to You to learn the present state of that work. I do myself the Honor, therefore, to inform you, that the Printing is done to Chap. 42, inclusively, making 112 pages, and bringing the work up to the first day of this month, the last law printed being approved of on that day. Mr Smith is possessed of all the remaining Copy; and he supposes it will occupy about 60 pages more. I have the Honor to be, with the highest respect,
            Sir, Your very Obedt hble servant,
            Danl Brent.
          